

EXHIBIT 10(cc)(iii)


SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is entered into as
of March 24, 2008 by and among THE BRINK’S COMPANY, a Virginia corporation
(“BC”), BRINK’S, INCORPORATED, a Delaware corporation (“BI”), and ABN AMRO BANK
N.V. (the “Bank”).


W I T N E S S E T H


WHEREAS, BC, BI, and the Bank entered into that certain Credit Agreement dated
as of July 13, 2005 (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), providing for a revolving credit
facility in the aggregate original principal amount of $55,000,000;


WHEREAS, on December 22, 2006, BC, BI and the Bank entered into that certain
First Amendment to Credit Agreement whereby among other things, the Commitment
was reduced to $40,000,000; and


WHEREAS, the parties hereto have agreed to further amend the Credit Agreement as
set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


Section 1.                                Definitions.    Unless the context
otherwise requires, capitalized terms used but not otherwise defined herein
shall have the meanings assigned in the Credit Agreement.


Section 2.                                Amendments.


(a)           The amendments set forth herein shall be effective from (and
including) March 24, 2008 through (and including) April 15, 2008.  Thereafter,
this amendment shall terminate and shall cease to be in full force and effect,
and the terms of the Credit Agreement as existing immediately prior to the date
of this Amendment shall be automatically reinstated as the effective provisions
of the Credit Agreement.


(b)           The definition of “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Commitment” means the commitment of the Bank under this Agreement to make
Advances under the Facility in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding, as such amount may be reduced from time to
time pursuant to the terms of this Agreement.

 
 

--------------------------------------------------------------------------------

 



(c)           The first paragraph of Section 2.01 of the Credit Agreement is
hereby amended to read as follows:


2.01           Amounts and Terms of Commitment.   Bank agrees to make available
to the Borrowers from December 22, 2006 through (and including) April 15, 2008
or until such earlier date on which the Bank terminates the Commitment pursuant
to Section 8.02(a) or the Parent terminates the Commitment pursuant to Section
2.05(a) (the “Termination Date”), committed funds in an aggregate amount of
$50,000,000 at any time outstanding (subject to reduction pursuant to Section
2.05(a) on the terms and conditions set forth in this Agreement, as follows:


(d)           Section 2.01(a) of the Credit Agreement is hereby amended to read
as follows:


(a)           Facility Advances.  The Facility may be drawn upon by the
Borrowers for Loans or Letters of Credit (collectively, the “Advances”) from the
Effective Date through (and including) April 15, 2008 in an aggregate principal
amount not to exceed $50,000,000 (subject to reduction pursuant to Section
2.05(a) at any time outstanding.


Section 3.                                Representations and Warranties.    BC
hereby represents and warrants to the Bank that (i) no Default or Event of
Default has occurred and is continuing as of the date hereof, and (ii) the
representations and warranties contained in Article VI of the Credit Agreement
are true and correct in all material respects as of the date hereof, except for
any representation or warranty made as of an earlier date, which such
representation and warranty shall remain true and correct in all material
respects as of such earlier date.  The parties agree that any representation or
warranty made by herein shall be deemed for purposes of Section 10.01(b) of the
Credit Agreement to be a representation made by BC in the Credit Agreement on
the date hereof.


Section 4.                                Full Force and Effect.    Except as
expressly amended hereby, the Credit Agreement shall remain unchanged and in
full force and effect.  Any and all other documents heretofore, now or hereafter
executed and delivered pursuant to the terms of the Credit Agreement are hereby
amended so that any reference to the Credit Agreement shall mean a reference to
the Credit Agreement as amended hereby.


Section 5.                                Counterparts.   This Amendment may be
executed in any number of counterparts (including facsimile counterparts), each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


Section 6.                                Governing Law.   This Amendment shall
be governed by, and construed in accordance with, the laws of the State of New
York.


Section 7.                                Successors and Assigns.   This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.



 
 

--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first written above.





 
THE BRINK’S COMPANY
       
By:
/s/ James B. Hartough
 
Name:
James B. Hartough
 
Title:
Vice President – Corporate Finance and Treasurer
       
BRINK’S, INCORPORATED
       
By:
/s/ James B. Hartough
 
Name:
James B. Hartough
 
Title:
Treasurer
       
ABN AMRO BANK N.V.
       
By:
/s/
 
Name:
   
Title:
Director
       
By:
/s/
 
Name:
   
Title:
Assistant Vice President














 
 

--------------------------------------------------------------------------------

 
